Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending in the instant application. 
Claims 1-19 are being examined on their merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 June 2022 (two documents) are acknowledged and considered.
Response to arguments of 15 September 2022
Applicant’s arguments (Remarks of 15 September 2022, pages 6-7) against the rejection of claims 1-19 under 35 U.S.C. 103 over Young (WO 99/38502) and Khan have been considered.
Applicant argues (page 6, last paragraph, page 7, first paragraph) that the rejection overlooks that “the USPTO has previously acknowledged than the limitation in claim 1 “wherein the S-bupropion is orally administered once or twice daily” would not be obvious over Young”. Applicant refers to an office action in application 16/807,512, or an office action in application 16/832,153 where it is acknowledged that Young does not reasonably teach or suggest administering one or two times a day. In response, the arguments related to office actions in other applications are not persuasive and cannot be used to argue non-obviousness; each application is to be considered individually, taking into consideration the claims presented for examination. 
Applicant argues (page 7, second paragraph) that Young repeatedly states a preference for daily dosages generally or usually divided equally into doses given three to four times a day, and Young “teaches away” from S-bupropion administered once or twice daily, as recited in the instant claims.
In response, the argument that Young “teaches away” from the instantly claimed once or twice a day administration of S-bupropion is not persuasive at least because Young teaches (page 12, lines 34-37, page 13, lines 1-14) that the therapeutic dose and the dose frequency will vary according to the severity of the condition treated, the age, weight, condition and response of the individual patient. Thus, Young teaches that determining the frequency of administration of S-bupropion in the known method of treatment is well within the skill of the physician.
	While Young does not specifically teach that (S)-bupropion is administered once or twice daily, as in instant claim 1, the person of ordinary skill in the art would have been motivated to determine the frequency of administration of (+)-bupropion in the method of treating ADHD taught by Young, because Young teaches that the therapeutic dose and the dose frequency will vary according to the severity of the condition treated, the age, weight, condition and response of the individual patient, and Young further teaches that the physician will know how to increase, decrease or interrupt treatment based upon patient response. Thus, the person of ordinary skill in the art would have determined the therapeutic dose of (+)-bupropion within the range taught by Young, and would have determined the frequency of administration and length of treatment, because these steps are routine, well within the skill of the medical professional/doctor administering the treatment. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Applicant has not shown that once or twice daily administration of S-bupropion in the method taught by Young is critical or results in some unexpected results.
For these reasons, the rejection of claims 1-19 under 35 U.S.C. 103 over Young (WO 99/38502) and Khan is herein maintained and is reproduced below.
Applicant has set forth no arguments (page 7) against the rejections of claims 1-19 on the ground of nonstatutory double patenting over claims of US Patents 10,695,304; 11,433,035; 11,344,513; and 11,344,514; as a result, these rejections are maintained and reproduced below.
 
Claim Rejections- 35 USC 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-19 are rejected under 35 U.S.C. 103 as obvious over Young (WO 99/38502, cited in PTO-892 of 15 June 2022) and Khan et al. (WO 2012/118562, cited in PTO-892 of 15 June 2022).
Young (WO 99/38502) teaches using optically pure (+)-bupropion for the treatment of attention deficit disorders (page 7, lines 1-30, ADD recited page 7, line 27, also page 10, lines 24-28), including attention deficit disorder with hyperactivity, i.e., ADHD (page 10, line 25), “while avoiding the concomitant liability of adverse effects associated with the administration of racemic bupropion” (page 9, lines 5-7), as in instant claim 17. 
Khan (WO 2012/118562, [0025]) teaches that “(+)-bupropion” is the very same compound as “(S)-bupropion” of the instant claims. 
    PNG
    media_image1.png
    158
    171
    media_image1.png
    Greyscale

Young defines (+)-bupropion by its chemical name (page 7, lines 5-7), which corresponds to (+)-bupropion being not deuterium enriched, as in instant claim 1.
Young teaches (page 9, lines 1-11) that the (+)-bupropion administered in a method of treating attention deficit disorders (page 9, line 3) is substantially free of its (-) stereoisomer, which means (page 10, lines 7-11) that the composition contains greater than 99% wt. of (+)-bupropion, which satisfies the limitations at least 95% enantiomerically pure in instant claim 1, at least 97% enantiomerically pure in instant claim 12, and at least 99% enantiomerically pure in instant claim 13.
Young teaches oral administration (page 14, line 15) of (+)-bupropion, in solid oral dosage form (page 15, lines 15-16), as in instant claim 10, as tablet, as in instant claim 9.
Young teaches (Example 1, page 17) that the dosage form contains no dextromethorphan, as in instant claims 1, 18, 19.
Young teaches that (+)-bupropion is in a salt form (page 19, Example 4), as in instant claim 14, or in the free base form (page 18, Example 2), as in instant claim 15.
Young teaches (page 15, lines 29-31) that the dosage form provides sustained release of (+)-bupropion, as in instant claim 5.
Regarding the dosage amount, Young teaches (page 12, lines 34-37, page 13, lines 1-14) that the therapeutic dose and the dose frequency will vary according to the severity of the condition treated, the age, weight, condition and response of the individual patient.
Young teaches the recommended daily dose ranges from about 10 mg to about 750 mg per day, generally divided equally into doses given three or four times a day; preferably, a daily dose range should be between 50 mg and 600 mg per day, usually divided equally into a three or
four times a day dosing. Most preferably, a daily dose range should be between 60 mg and 450 mg per day; it may be necessary to use dosages outside these ranges in some cases. 
Young teaches that the physician will know how to increase, decrease or interrupt treatment based upon patient response. (page 13, lines 12-14).
The dose ranges taught by Young encompass the instantly claimed dose of 120 mg to 210 mg daily.
	Young does not teach that (S)-bupropion is administered once or twice daily, as in instant claim 1.
	Young does not teach that (S)-bupropion is administered for at least 21 consecutive days, as in instant claims 2-4.
 	Young does not teach that (+)-bupropion is administered to the human being under fasting conditions, as in instant claim 11.
	While Young does not teach the AUC of Cmax achieved upon administration of (S)-bupropion, as in instant claims 6-8, said AUC and Cmax will be inherent to the administration of (+)-bupropion.
 It would have been obvious to a person of ordinary skill in the art to use the teachings of Young to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to determine the daily therapeutic dose, the frequency of administration of (+)-bupropion and the length of treatment in the method of treating ADHD taught by Young, because Young teaches that the recommended daily dose of (+)-bupropion ranges from 60 mg and 450 mg per day, Young teaches that the therapeutic dose and the dose frequency will vary according to the severity of the condition treated, the age, weight, condition and response of the individual patient, and Young further teaches that the physician will know how to increase, decrease or interrupt treatment based upon patient response. Thus, the person of ordinary skill in the art would have determined the therapeutic dose of (+)-bupropion within the range taught by Young, and would have determined the frequency of administration and length of treatment, because these steps are routine, well within the skill of the medical professional/doctor administering the treatment. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
With respect to the limitation in instant claims 6-8, even though Young does not specifically teach the AUC or Cmax levels achieved in the human patient upon administration of (+)-bupropion, the ability to achieve said AUC or Cmax of (+)-bupropion levels in a human patient upon administration is an inherent property of the (+)-bupropion composition. In the instant case, achieving the claimed AUC and Cmax levels is inherently associated with treatment of a disease such as attention deficit hyperactivity disorder by administering a composition comprising (+)-bupropion. 
Since Young teaches administration of the very same composition comprising 
(+)-bupropion, to the very same patient population, patients suffering from ADHD, to treat said patients, said composition, upon administration, will inherently achieve the same AUC and Cmax (+)-bupropion levels in said patients. The claiming of a new function or unknown property that is inherently present in the prior art, although not necessarily specifically disclosed therein, does not make the present claims patentable. See MPEP 2112(I).
With respect to claim 11, one would have viewed administration under fasting conditions as being at least “obvious to try” inasmuch as there are only two modes in which a patient may exist: fasted or fed. See MPEP 2144.05(II)(B).
As such, claims 1-19 are rejected as prima facie obvious.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent 10,695,304 (cited in PTO-892 of 15 June 2022). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 1-19 of US Patent 10,695,304 are drawn to a method of treating AD/HD comprising administering about 1 mg to about 150 mg of 95% enantiomerically pure (S)-bupropion (claim 1); claim 12-14 recite that (S)-bupropion is administered for at least 8, 14 or 21 days, respectively; claim 6 recites a range of Cmax achieved upon (+)-bupropion administration which encompasses the range in instant claim 8; claims 15-16 recite the same AUC achieve upon administration as in instant claims 6, 7.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1-19 of US Patent 10,695,304 to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to determine the daily therapeutic dose and the frequency of administration of (+)-bupropion in the method of treating ADHD taught by claims 1-19 of US Patent 10,695,304, because these steps are routine, well within the skill of the medical professional/doctor administering the treatment. With respect to the therapeutic dose of (S)-bupropion to be administered in the method of treatment, a prima facie case of obviousness exists where the claimed ranges (120 mg to 210 mg) or amounts overlap with ranges (1 mg to 150 mg) disclosed by the prior art. MPEP 2144.05 ((I), second paragraph).
With respect to claim 11, one would have viewed administration under fasting conditions as being at least “obvious to try” inasmuch as there are only two modes in which a patient may exist: fasted or fed. See MPEP 2144.05(II)(B).

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US Patent 11,433,035 (corresponding to Application 16/907,691, cited in PTO-892 of 15 June 2022). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 1-22 of US Patent 11,433,035 are drawn to a method of treating AD/HD comprising administering about 20 mg to about 100 mg of 95% enantiomerically pure (S)-bupropion (claim 1); claim 12-14 recite that (S)-bupropion is orally administered for at least 8, 14 or 21 days, respectively; claim 7 recites a range of Cmax achieved upon (+)-bupropion administration which encompasses the range in instant claim 8; claim 15 recites a dosage form that provides sustained release of (S)-bupropion.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1-22 of US Patent 11,433,035 to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to determine the daily therapeutic dose and the frequency of administration of (+)-bupropion in the method of treating ADHD taught by claims  1-22 of US Patent 11,433,035, because these steps are routine, well within the skill of the medical professional/doctor administering the treatment. With respect to the therapeutic dose of (S)-bupropion to be administered in the method of treatment, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP 2144.05 ((I), second paragraph).
With respect to claim 11, one would have viewed administration under fasting conditions as being at least “obvious to try” inasmuch as there are only two modes in which a patient may exist: fasted or fed. See MPEP 2144.05(II)(B).

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent 11,344,513 (cited in PTO-892 of 15 June 2022). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 1-17 of US Patent 11,344,513 are drawn to a method of treating attention deficit/hyperactivity disorder, comprising: orally administering a daily dose of an (S)-bupropion to a human being in need thereof which is about 60  mg to about 120 mg, wherein the (S)-bupropion is not deuterium-enriched; 5wherein the (S)-bupropion is at least 95% enantiomerically pure, and no other bupropion is orally administered with the daily dose of the (S)-bupropion; wherein the (S)-bupropion is in a dosage form, and wherein the dosage form contains less than 0.1% of any other pharmaceutical agent or drug; and wherein the (S)-bupropion is orally administered once or twice daily; claims 2-4 recite that (S)-bupropion is orally administered for at least 8, 14 or 21 days, respectively; claims 6-9 recite AUC and Cmax achieved upon (+)-bupropion administration overlapping with the range in instant claims 6-8; claim 5 recites a dosage form that provides sustained release of (S)-bupropion; claim 17 recites reduction in adverse events associated with racemic bupropion.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1-17 of US Patent 11,344,513 to arrive at the instant invention. With respect to the therapeutic dose of (S)-bupropion to be administered in the method of treatment, a prima facie case of obviousness exists where the claimed ranges (120 mg to 210 mg) or amounts overlap with ranges (60 mg to 120 mg) disclosed by the prior art. MPEP 2144.05 ((I), second paragraph).

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent 11,344,514 (cited in PTO-892 of 15 June 2022). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 1-17 of US Patent 11,344,514 are drawn to a method of treating attention deficit/hyperactivity disorder, comprising: orally administering a daily dose of an (S)-bupropion to a human being in need thereof which is about 120  mg to about 210 mg, wherein the (S)-bupropion is not deuterium-enriched; 5wherein the (S)-bupropion is at least 95% enantiomerically pure, and no other bupropion is orally administered with the daily dose of the (S)-bupropion; wherein the (S)-bupropion is in a dosage form, and wherein the dosage form contains less than 0.1% of any pharmaceutical agent or drug other than the (S)-bupropion; and wherein the (S)-bupropion is orally administered once or twice daily; claims 2-4 recite that (S)-bupropion is orally administered for at least 8, 14 or 21 days, respectively; claims 6-8 recite the same AUC and Cmax achieved upon (+)-bupropion administration as in instant claims 6-8; claim 5 recites a dosage form that provides sustained release of (S)-bupropion; claim 17 recites reduction in adverse events associated with racemic bupropion.
Claims 1-17 of US Patent 11,344,514 are drawn to the same method of treatment, using the same drug, administered in the same therapeutic dose and at the same frequency interval and treatment length as in the instant claims, the only difference being that claims 1-17 of US Patent 11,344,514 recite that “the dosage form of (+)-bupropion contains less than 0.1% of any active pharmaceutical agent or drug other than the (S)-bupropion”, while the instant claims recite that the dosage form of (+)-bupropion contains less than 0.1% of dextromethorphan.

Conclusion
Claims 1-19 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627